From Rowan.
We are of opinion that Tate is a competent witness to prove that plaintiff had authorized him to receive *Page 141 
the money of defendant, on the ground that he is equally liable, let the judgment be for or against the plaintiff. Espinasse, 332. For, should the plaintiff recover against                       (180) Scales, then Scales would recover of Tate; and if plaintiff cannot recover against defendant, then he would be entitled to recover against Tate; so that as between the parties he stands indifferent.